COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION
Cause number:            01-17-00593-CV
Style:                   Christine E. Reule v. Sherwood Valley I Council of Co-Owners, Inc.,
                         George Henry Ramsey, III and Terry A. Frazee and Daniel Goldberg
Date motion filed*:      June 20, 2018
Type of motion:          Motion to Abate Appeal
Party filing motion:     Pro se Appellant Christine E. Reule
Document to be filed:    Response to Appellees’ Motion to Dismiss and Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due dates:                7/9/18 (response); 8/13/18 (brief)
       Number of extensions granted:          0      Current Due Dates: 7/9/18 & 8/13/18
       Date Requested:                    N/A (12-week abatement requested)

Ordered that motion is:
       Granted, in part
             If documents are to be filed, documents due: August 13, 2018.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: __The Court construes the pro se appellant’s motion to abate her deadlines for
          twelve weeks, due to her medical issues, as a motion for an extension of time to file a
          response to the appellees’ motion to dismiss and grants it, in part, until August 13, 2018,
          the current deadline for appellant’s brief.          See T EX . R. A PP . P. 2,
          10.5(b)(1)(C).______________________________________________________

Judge’s signature: /s/ Evelyn V. Keyes
                                                  Acting for the Court
Date: June 26, 2018




November 7, 2008 Revision